DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1–7, 9 and 10 recite a limitation that invokes 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Here, claim 1 recites:
“1. A system "In.AirBox" for providing a user with a healthy air, the system is capable of creating an airflow and comprises a room with at least one means for arranging the user, an air delivery duct, a control device, characterized in that it comprises at least one container that comprises the healthy air that is collected in a forest area or in mountains, or over a sea or a seaside, or cleaned from harmful impurities, or comprising added healthy impurities, an air output duct that is coupled to the at least one container comprising the air and that is capable of supplying the air from the at least one container into the room, the air delivery duct is configured with a filter and is capable of supplying the air from the environment into the room that is capable of being closed and equipped with at least one measurement device that is capable of measuring the air pressure and/or temperature, and/or moisture, and/or a number of impurities therein, and/or other, and coupled to the control device, while the control device is capable of regulating the airflow rate supplied through the air output and delivery ducts depending on parameters of the at least one measurement device.” Emphasis added. 

The limitation “means for arranging the user” is written in means-plus-function format and therefore invokes 35 U.S.C. 112(f) because it use the generic placeholder “means” coupled with the functional language “arranging the user” without reciting sufficient structure for performing the function. 
The instant disclosure discloses a means 2 for arranging the user. Spec. dated Feb. 28, 2020, (“Spec.”) p. 11 and Fig. 1.  The instant specification further discloses that the means 2 is intended for a comfortable user’s stay in the room 1 and may be, e.g., an armchair, a training device, a bed, a bathroom etc. Id. 
This limitation is included in claims 2–7 and 9–10 because they depend from claim 1.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–7 and 9–10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“1. A system for providing a user with air, the system is capable of creating an airflow and comprises a room with at least one means for arranging the user, an air delivery duct, a control device, characterized in that it comprises at least one container that comprises the air that is collected in a forest area or in mountains, or over a sea or a seaside, or cleaned from impurities, or comprising added healthy impurities, an air output duct that is coupled to the at least one container comprising the air and that is capable of supplying the air from the at least one container into the room, the air delivery duct is configured with a filter and is capable of supplying the air from the external environment into the room, the room is a vehicle interior, or a vehicle cabin, or a compartment of a railway transport, or an interior space of a subway car or a plane interior that is capable of being closed and equipped with at least one measurement device that is capable of measuring the air pressure and/or temperature, and/or moisture, and/or a number of impurities therein, and the measuring device is coupled to the control device, while the control device is capable of regulating the airflow rate supplied through the air output and delivery ducts depending on parameters of the at least one measurement device.” Emphasis added

Claim 1 is indefinite because the term “the external environment” lacks antecedent basis. Claim 1 is also indefinite because the term “healthy” is a subjective term. MPEP 2173.05(a)(IV).
For the purpose of examination, claim 1 is interpreted as:
“1. A system for providing a user with air, the system is capable of creating an airflow and comprises a room with at least one means for arranging the user, an air delivery duct, a control device, characterized in that it comprises at least one container that comprises the air that is collected in a forest area or in mountains, or over a sea or a seaside, or cleaned from impurities, or comprising added an external environment into the room, the room is a vehicle interior, or a vehicle cabin, or a compartment of a railway transport, or an interior space of a subway car or a plane interior that is capable of being closed and equipped with at least one measurement device that is capable of measuring the air pressure and/or temperature, and/or moisture, and/or a number of impurities therein, and the measuring device is coupled to the control device, while the control device is capable of regulating the airflow rate supplied through the air output and delivery ducts depending on parameters of the at least one measurement device.”

Claims 2–7 and 9–10 are indefinite because they depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–6, 9 are rejected under 35 U.S.C. 103 as being obvious over Yum et al., US 2004/0244402 A1 (“Yum”) in view of Holtz et al., US 2013/0109291 A1 (“Holtz”). 
Claims 7 and 10 is rejected under 35 U.S.C. 103 as being obvious over Yum in view of Holtz and Niklewski et al., US 2006/0042638 A1 (“Niklewski”). 
Claim 1 describes a system for providing a user with air. The system is capable of creating an airflow and comprises a room with at least one means for arranging the user, an air delivery duct, a control device. The system comprises at least one container that comprises the air that is collected in a forest area or in mountains, or over a sea or a seaside, or cleaned from impurities, or comprising added impurities. The system comprises an air output duct that is coupled to the at least one container comprising the air and that is capable of supplying the air from the at least one container into the room. The air delivery duct is configured with a filter and is capable of supplying the air from an external environment into the room. The room is a vehicle interior, or a vehicle cabin, or a compartment of a railway transport, or an interior space of a subway car or a plane interior that is capable of being closed and equipped with at least one measurement device that is capable of measuring the air pressure and/or temperature, and/or 
It is noted here that the limitation of “means for arranging the user” invokes 35 USC 112(f). The instant specification discloses that the means 2 is intended for a comfortable user’s stay in the room 1 and may be, e.g., an armchair, a training device, a bed, a bathroom etc. 
It is also noted here that the term “external environment” is not defined in the instant disclosure. The examiner is interpreting the term “external environment” as an environment located outside of the room.  
Yum discloses a system for providing a user with air. Yum Fig. 1, [0015]. The system is capable of creating air flow by introducing fresh air into the room and guide room air outside the room. Id. at Abstract. The system also comprises a room with at least one means (i.e., chairs) for arranging the user, an air delivery duct (i.e., air supply duct 3). Id. at Figs. 1 and 3, [0049] and [0053]. It is noted here that while Yum does not explicitly disclose that the air delivery duct 3 contains filter 9, Yum discloses that the air flow through filter 9 and arrives air supply fan 3a. Id. at Fig. 3, [0049] and [0053]. Therefore, the air supply duct 3 is the air delivery duct as air supply duct 3 is connected to air supply fan 3a. Yum also discloses that the system comprises a control device (i.e., controlling part 65). Id. at Fig. 7, [0063].  
The system comprises a container (i.e., tank 60) comprises fresh air that is collected from mountainous area. Id. at Fig. 7, [0063] and [0031]. The system comprises an air output duct (i.e., hose 70) that is coupled to the at least one container 60 comprising the air and that is capable of supplying the air from the at least one container into the room (i.e., the other end of the hose 70 is connected to the indoor unit 10, which supplies air to the room). Id. at Fig. 5, [0065]. The air  Id. at Fig. 3, [0053]. The room is capable of being closed. The system also comprises a control device (i.e., controlling part 65). Id. at Fig. 7, [0065]. The control device 65 is capable of regulating the airflow rate supplied through the air output duct 70 as the control device send signal to an actuator, and the actuator open/closes the nozzle 63, which is connects to air output duct 70. It is noted here that the air output duct 70 is connected to air supply duct 3 and connects to air supply port 1. Id. at Figs. 1 and 5, [0049] and [0062]. It is noted that Yum’s Fig. 1 and Fig. 5 are essentially the same system as disclosed by Yum. Yum [0034] AND [0038].
Yum does not disclose that the room further comprises a measurement device that is capable of measuring the air pressure and/or temperature, and/or moisture, and/or a number of impurities therein. Yum also does not disclose that the measurement device is coupled to the control device. Yum does not disclose that the control signal is based on parameters of the at least one measurement device. Additionally, Yum does not disclose that the room is a vehicle interior, a vehicle cabin, or a compartment of a railway transport, or an interior space of a subway car or a plane interior
In the analogous art of air supplying systems, Holtz discloses a control system (control device) that connects to one or more sensors (i.e., measurement device) that monitor temperature, humidity, air pressure, etc. Holtz [0006]. It would have been obvious to include the sensors as disclosed by Holtz in Yum’s room so that room temperature, humidity, and air pressure could be monitor for precise control. Additionally, Holtz also discloses that its air supplying system could be used in mobile rooms for medial treatments. Holtz [0002]. Holtz also discloses that its mobile module could be a movable container. Id. at [0005].  It would have been 
Claim 2 describes the system for providing a user with air according to claim 1, characterized in that the air output duct is capable of supplying the air from the at least one container into the room through the air delivery duct.
As discussed in claim 1, Yum’s air output duct 70 is capable of supplying the air from tank 60 into the room through the air supply duct 3 and air supply port 1. Yum Figs. 1 and 5, [0049] and [0062]. 
Claim 3 describes the system for providing a user with air according to claim 1, characterized in that the air delivery duct is capable of delivering the air from the external environment through a ventilation system or a conditioning system.
Yum discloses that the air delivery duct 3 is capable of delivering the air from the external environment (i.e., tank 60) through a ventilation system or a condition system (i.e., preheat exchanger 6). Yum Fig. 1, [0053]. 
Claim 4 describes the system for providing a user with air according to claim 1, characterized in that it comprises an air discharge duct that is capable of discharging the air outside from the room.
Yum discloses an air discharge duct (i.e., air discharge duct 4) that is capable of discharging the air outside from the room. Yum Fig. 1, [0049]. 
Claim 5 
Yum discloses that the air contained in the tank 60 maybe air having phytoncide added thereto. Yum [0031]. Additionally, Yum discloses an additional air duct that is capable of supplying phytoncides into the room. 

    PNG
    media_image1.png
    692
    1039
    media_image1.png
    Greyscale

Claim 6 describes the system for providing a user with air according to claim 1, characterized in that the air delivery duct and the air output duct are provided with fans.
Yum discloses that the air delivery duct 3 has a fan (i.e., air supply fan 3a) and air output duct 70 has a fan (i.e., air discharge fan 8). Yum Figs. 1 and 5, [0049] and [0052]. 
Claim 7 describes the system for providing a user with air according to claim 1, characterized in that the air output duct is capable of supplying the air directly to the user arranged in the corresponding means.
Claim 10 
Yum does not explicitly disclose that the air output duct is capable of supplying the air directly to the user arranged in the corresponding means. Additionally, Yum does not disclose that the room comprises a medical diagnostic equipment.
In the analogous art of rooms requiring fresh air, Niklewski discloses an oxygen output duct (i.e., oxygen adapter 152 and tubing set) that is capable of supplying the air directly to the user arranged in the correspond means (i.e., a patient bed and and BMU 300). Niklewski Figs. 41 and 61, [0332] and [0196]. Additionally, Niklewski discloses that the room comprises a medical diagnostic equipment (i.e., procedure room unit 200). Id. at Fig. 41, [0207]. Niklewski further discloses that its invention provides a means for a procedural physician outside the practice to provide sedation and/or pain relief to patients. Id. at [0009]. It would have been obvious to include Niklewski’s BMU 300, procedure room unit 200, oxygen adapter 152 and tubing set as well as the patient bed in Yum’s room so that Yum’s room could function as a means for a procedural physician outside the practice to provide sedation and/or pain relief to patients. It would also have been obvious to connect Niklewski’s oxygen adapter 152 and tubing set to Yum’s air output duct 70 so that patients could have fresh air supply in situations where the air in the room contains pollutants or impurities that are not suitable for patients to breath. 
Claim 9 describes the system for providing a user with air according to claim 1, characterized in that the air output duct is coupled to the room conditioning system or to the room ventilation system.
Yum discloses that the air output duct 70 is coupled to the indoor unit 10 of an air conditioning system. Yum Fig. 5, [0074]. 
Response to Arguments
Claim Rejections - 35 USC § 112(b)
The applicant fails to remove the term “healthy” in “healthy impurities” in claim 1. Correction is requested.  
Claim Rejections - 35 USC § 103
The applicant argues that Holtz requires two rooms adjacent to each other, and therefore it is not applicable for vehicles. Applicant Rem. dated Dec. 19, 2021 (“Applicant Rem.”) p. 9.  The applicant further argues Holtz’s system is complicated and cannot be used in vehicle interiors and cabins and in the public transport of any size. Id.
The examiner respectively points out that Holtz specially discloses that its invention is related with “modular, self-contained, mobile rooms for medical treatments or the manufacture of medical products requiring clean rooms.” Holtz [0002] and [0005]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776